DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 3-12 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, Denecheau (US 20070268913)  discloses a computer network comprising: a plurality of nodes configured in a topology, each node having an upstream neighbor node and a downstream neighboring node in the topology (Denecheau [Fig. 4] illustrates a plurality of nodes, Node(s) A – G configured in a topology, ring, with each node having an upstream neighbor node and a downstream neighbor node in the ring.).
a unidirectional communication link coupled between each node and that node’s downstream neighboring node, wherein packets sent from nodes in the topology are forwarded from node to node via corresponding unidirectional communication links until reach destination nodes (Denecheau [Par. 54 – Par. 56] teaches a separate unidirectional communication link coupled between each node and that node’s downstream neighboring node, wherein packets sent from nodes in the topology are forwarded to node to node via corresponding unidirectional communication link until reaching destination nodes, “[0054] …When a node needs to send a datagram on the virtual ring….This datagram is sent to the downstream neighbour on the virtual link…[0055] Each node on the Virtual ing checks the sender address to see which node has generated the datagram. Each node then reads the data, processes it, and  forwards the datagram to its downstream neighbour…[0056] When the datagram is received back by the Sender Node…This just means that the datagram is deleted and not forwarded to the downstream neighbour node again.”);

Denecheau differs from claim 1, in that Denecheau is silent on  (1) a controller in each node, wherein the controller in each node is configured to: keep a count of packets sent by that node; use the count of packets sent to determine whether a given packet is to be sent from that node to the downstream neighboring node by determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold; packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold; and based at least in part on the determining, selectively sending the given packet to the downstream node.
Attar for example discloses in claim 1 teaches keeping a count of packets sent by that node (“…sending…a sequence of bits that represents a number of data packets that were identified as having experienced congestion..””), using the count of packets sent to determine whether a given packet is allowed to be sent from that node to the downstream neighbouring node and if so whether a full rate or a throttled rate is used for sending the given packet (“…adjusting a rate transmitting data packets on the network connection based on the sequence of bits sent to the first computing device”); and based at least in part on the determining, selectively sending the given packet to the downstream neighbour node (“…adjusting a rate transmitting data packets on the network connection based on the sequence of bits sent to the first computing device..” where adjusting the rate of transmitting the data packets is regarded as selectively sending a given packet to a downstream neighbour, the downstream neighbour being the second computing computing device with regards to claim 1 of Attar.)
However Attar is silent on a controller in each node, wherein the controller in each node is configured to: keep a count of packets sent by that node; use the count of packets sent to determine whether a given packet is to be sent from that node to the downstream neighboring node by determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold; packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold; and based at least in part on the determining, selectively sending the given packet to the downstream node, as arranged with the remaining elements of claim 1.
 	 Belissent (US 6789203 B1) for example teaches in [Abstract] determining whether the given packet is to be sent from that node to the downstream neighboring further comprises determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold (i.e. first threshold); packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold (i.e. second threshold) but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold.
However Belissent is silent on a controller in each node, wherein the controller in each node is configured to: keep a count of packets sent by that node; use the count of packets sent to determine whether a given packet is to be sent from that node to the downstream neighboring node by determining that packets are not allowed to be sent when the count of packets sent is equal to a maximum threshold; packets are to be sent at the throttled rate when the count of packets sent is equal to or greater than a minimum threshold but less than the maximum threshold; and packets are to be sent at the full rate when the count of packets sent is less than the minimum threshold; and based at least in part on the determining, selectively sending the given packet to the downstream node, as arranged with the remaining elements of claim 1.
Thus claim 1 is regarded as allowable in view of the prior art of record.  Independent claim 12 recites substantially the same features as claim 1, and is regarded as allowable for the same reasons provided with respect to claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476